—In an action seeking to enjoin the defendants from operating a used car dealership and parking lot, the plaintiff Town of Islip appeals from an order of the Supreme Court, Suffolk County (Vaughn, J.), entered October 25, 1989, which, after a hearing, denied its application for a preliminary injunction.
Ordered that the order is affirmed, without costs or disbursements.
The defendant Pella Auto Sales (hereinafter Pella) is an enterprise engaged in the business of selling used motor vehicles and utilizes its property to store and display these vehicles. Following efforts by the plaintiff Town of Islip to have Pella cease its operations, a hearing was held to adjudicate the Town’s application for a preliminary injunction. The Town Inspector testified at that hearing that, based on the previously issued certificate of occupancy and the tax map, the premises were zoned Business I in which the sale of used cars was prohibited under Islip Town Code § 68-420 which prohibits the outdoor storage of unregistered motor vehicles in Business I districts. However, neither the tax map nor the certificate of occupancy indicated the zoning status. Therefore, we conclude that the testimony of the Town Inspector was inadequate to establish that the site was zoned Business I rather than Business III as claimed by Pella. Consequently, injunctive *665relief was properly denied. Bracken, J. P., Eiber, Harwood and Balletta, JJ., concur.